  Case 16-34127       Doc 55   Filed 08/16/19 Entered 08/16/19 12:11:45             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )             BK No.:     16-34127
Vivian Yancy                                 )
                                             )             Chapter: 13
                                             )
                                             )             Honorable LaShonda A. Hunt
                                             )
               Debtor(s)                     )

                                    ORDER MODIFYING PLAN

       This cause coming to be heard on Motion of the Debtor for entry of an Order modifying the
Chapter 13 Plan; the Court having jurisdiction over the matter and being fully advised in the premises;

         IT IS HEREBY ORDERED:

  1. That the Debtor’s requirement to tender $1435.00 from her 2018 tax refund to the Trustee is
     waived.




                                                          Enter:


                                                                   Honorable LaShonda A. Hunt
Dated:                                                             United States Bankruptcy Judge

Prepared by:
The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625




                                                                                   Rev: 20170105_bko
